456 F.2d 247
UNITED STATES of America, Appellee,v.Domenico F. TURIACE, Appellant.
No. 71-2394.
United States Court of Appeals,Ninth Circuit.
March 3, 1972.

Martha Goldin (argued), of Saltzman & Goldin, Hollywood, Cal., for appellant.
William R. Hawes, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Eric A. Nobles, Asst. U. S. Atty. and Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before BROWNING, ELY, and CHOY, Circuit Judges.
PER CURIAM:


1
Turiace was convicted of having refused to be inducted into the armed forces. 50 U.S.C. App. Sec. 462(a).  We reverse the judgment, reaching only one of the numerous arguments advanced in Turiace's appeal.  This relates to his timely application for exemption as a conscientious objector.  The sincerity of his claim in that respect was carefully documented, and our review of the record convinces us that there were insufficient objective bases of fact to justify the Board's rejection of the claim.  Clay v. United States, 403 U.S. 698, 91 S. Ct. 2068, 29 L. Ed. 2d 810 (1971); Witmer v. United States, 348 U.S. 375, 75 S. Ct. 392, 99 L. Ed. 428 (1955); United States v. Hayden, 445 F.2d 1365 (9th Cir. 1971).


2
Upon remand, the indictment will be dismissed.


3
Reversed with directions.